
	
		I
		112th CONGRESS
		2d Session
		H. R. 4210
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2012
			Mr. LaTourette (for
			 himself, Ms. Fudge,
			 Mr. Kucinich,
			 Mr. Ryan of Ohio,
			 Mr. Stivers,
			 Mr. Kildee,
			 Mr. Conyers,
			 Ms. Sutton,
			 Mr. Clarke of Michigan,
			 Mr. Tiberi, and
			 Mr. Turner of Ohio) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Financial
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide $4,000,000,000 in new funding through bonding
		  to empower States to undertake significant residential and commercial structure
		  demolition projects in urban and other targeted areas, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Restore our Neighborhoods Act of
			 2012.
		2.Credit to holders
			 of qualified urban demolition bonds
			(a)In
			 generalSubpart I of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					54G.Qualified urban
				demolition bonds
						(a)Qualified urban
				demolition bondFor purposes of this subchapter, the term
				qualified urban demolition bond means any bond issued as part of
				an issue if—
							(1)100 percent of the
				available project proceeds of such issue are to be used for expenditures
				incurred after the date of the enactment of this section for 1 or more
				qualified projects pursuant to an allocation of such proceeds to such project
				or projects by a qualified issuer,
							(2)the bond is issued
				by a qualified issuer and is in registered form (within the meaning of section
				149(a)),
							(3)the qualified
				issuer designates such bond for purposes of this section,
							(4)the term of each
				bond which is part of such issue does not exceed 30 years,
							(5)such bond is issued during the 5-year
				period beginning on the date of the enactment of this section, and
							(6)the issue meets
				the requirements of subsection (e).
							(b)Limitation on
				amount of bonds designated
							(1)In
				generalThe maximum aggregate face amount of bonds which may be
				designated under subsection (a) by a State shall not exceed the qualified urban
				demolition bond limitation amount allocated to such State under paragraph
				(3).
							(2)National
				qualified urban demolition bond limitation amountThere is a
				national qualified urban demolition bond limitation amount of
				$4,000,000,000.
							(3)Allocation to
				States
								(A)In
				generalThe national qualified urban demolition bond limitation
				shall be allocated by the Secretary among the States on the following basis and
				in such manner so as to ensure that all of such limitation amount is allocated
				before the date which is 3 months after the date of the enactment of this
				section:
									(i)$2,000,000,000 to
				be allocated among the qualified States in accordance with subparagraph (B),
				and
									(ii)$2,000,000,000 to
				be equally allocated among all States.
									(B)Formula for
				allocation among qualified States
									(i)In
				generalThe amount allocated to a State under subparagraph (A)(i)
				shall be an amount equal to the amount specified in subparagraph (A)(i)
				multiplied by the ratio that the nonseasonal vacant properties in the State
				bears to the total nonseasonal vacant properties of all qualified
				States.
									(ii)Nonseasonal
				vacant propertiesFor purposes of clause (i), nonseasonal vacant
				properties shall be determined by the Secretary on the basis of 2010 decennial
				census.
									(4)Allocation of
				limitation amount by StatesThe limitation amount allocated to a
				State under paragraph (3) shall be allocated by the State to qualified issuers
				within such State.
							(5)Reallocation of
				unused issuance limitationIf at the end of the 2-year period
				beginning on the date of the enactment of this section, the national qualified
				urban demolition bond limitation amount under paragraph (2) exceeds the total
				amount of qualified urban demolition bonds issued during such period, such
				excess shall be reallocated among the qualified States in such manner as the
				Secretary determines appropriate so as to ensure to the extent possible that
				all of such limitation amount is issued in the form of qualified urban
				demolition bonds before the end of the 5-year period beginning on the date of
				the enactment of this section.
							(c)Qualified
				projectFor purposes of this section, the term qualified
				project means the direct and indirect demolition costs properly
				attributable to any project proposed and approved by a qualified issuer, but
				does not include costs of operation or maintenance with respect to such
				project.
						(d)Applicable
				credit rateIn lieu of section 54A(b)(3), for purposes of section
				54A(b)(2), the applicable credit rate with respect to an issue under this
				section is the rate equal to an average market yield (as of the day before the
				date of sale of the issue) on outstanding long-term corporate debt obligations
				(determined in such manner as the Secretary prescribes).
						(e)Special rules
				relating to expendituresIn
				lieu of subparagraphs (A) and (B) of section 54A(d)—
							(1)In
				generalAn issue shall be treated as meeting the requirements of
				this subsection if, as of the date of issuance, the qualified issuer reasonably
				expects—
								(A)at least 100
				percent of the available project proceeds of such issue are to be spent for 1
				or more qualified projects within the 5-year expenditure period beginning on
				such date, and
								(B)to incur a binding
				commitment with a third party to spend at least 10 percent of the proceeds of
				such issue with respect to such projects within the 12-month period beginning
				on such date.
								(2)Rules regarding
				continuing compliance after 5-year determinationTo the extent
				that less than 100 percent of the available project proceeds of such issue are
				expended by the close of the 5-year expenditure period beginning on the date of
				issuance, the qualified issuer shall redeem all of the nonqualified bonds
				within 90 days after the end of such period. For purposes of this paragraph,
				the amount of the nonqualified bonds required to be redeemed shall be
				determined in the same manner as under section 142.
							(f)Recapture of
				portion of credit where cessation of complianceIf any bond which
				when issued purported to be a qualified urban demolition bond ceases to be such
				a bond, the qualified issuer shall pay to the United States (at the time
				required by the Secretary) an amount equal to the sum of—
							(1)the aggregate of
				the credits allowable under section 54A with respect to such bond (determined
				without regard to section 54A(c)) for taxable years ending during the calendar
				year in which such cessation occurs and each succeeding calendar year ending
				with the calendar year in which such bond is redeemed by the land bank,
				and
							(2)interest at the
				underpayment rate under section 6621 on the amount determined under paragraph
				(1) for each calendar year for the period beginning on the first day of such
				calendar year.
							(g)Other
				definitions and special rulesFor purposes of this
				section—
							(1)Qualified
				issuerThe term qualified issuer means—
								(A)a State-authorized
				land bank, or
								(B)with respect a
				State that does not have one or more State-authorized land banks, the State or
				any political subdivision or instrumentality thereof.
								(2)State-authorized
				land bankThe term State-authorized land bank means
				a special unit of government or public purpose corporation—
								(A)expressly charged
				under State law with the reclamation, repurposing and redevelopment of vacant
				and abandoned land,
								(B)enabled under
				State law to conduct large scale demolition projects,
								(C)organized in a
				State which has enacted legislation allowing for the expedited tax foreclosure
				of vacant, abandoned, and tax delinquent property, and
								(D)which may include a joint venture among 2
				or more State-authorized land banks or among other entities with whom such
				special unit of government or public purpose corporation is authorized to enter
				into a joint venture.
								(3)Qualified
				stateThe term qualified State means a State which
				meets 3 of the following 4 requirements:
								(A)The State ranks in
				the top 20 among all States in percentage change in nonseasonal vacancies in
				the time period between the 2000 decennial census and the 2010 decennial
				census.
								(B)The State ranks in the top 25 among all
				States in unemployment rate (seasonally adjusted) for the most recent 12-month
				period available.
								(C)The State ranks in the top 25 among all
				States in percentage of loans in foreclosure for the most recent quarter
				available.
								(D)The State ranks in the top 20 among all
				States in the lowest percentage change in population growth in the time period
				between the 2000 decennial census and the 2010 decennial census.
								(4)Credits may be
				transferredNotwithstanding in any law or rule of law shall be
				construed to limit the transferability of the credit or bond allowed by this
				section through sale and repurchase
				agreements.
							.
			(b)Conforming
			 amendments
				(1)Paragraph (1) of
			 section 54A(d) of such Code is amended by striking or at the end
			 of subparagraph (D), by inserting or at the end of subparagraph
			 (E), and by inserting after subparagraph (E) the following new
			 subparagraph:
					
						(E)a qualified urban
				demolition
				bond,
						.
				(2)Subparagraph (C)
			 of section 54A(d)(2) is amended by striking and at the end of
			 clause (iv), by striking the period at the end of clause (v) and inserting
			 , and, and by adding at the end the following new clause:
					
						(vi)in the case of a qualified urban
				demolition bond, a purpose specified in section
				54G(a)(1).
						.
				(3)The table of
			 sections for subpart I of part IV of subchapter A of chapter 1 of such Code is
			 amended by adding at the end the following new item:
					
						
							Sec. 54G. Qualified urban demolition
				bonds.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
			3.Use of
			 Neighborhood Stabilization Program funds for demolition activities
			(a)NSP2 and NSP3
			 funds
				(1)Exception to
			 limitation on use for demolitionNotwithstanding the 13th proviso of the
			 second undesignated paragraph under the heading Community Planning and
			 Development—Community Development Fund in title XII of division A of
			 the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat.
			 218) and section 1497(a) of the Dodd-Frank Wall Street Reform and Consumer
			 Protection Act (Public Law 111–203; 124 Stat. 2209), a qualified State or unit
			 of general local government in a qualified State may use all or any portion of
			 any amounts made available from a grant under such second undesignated
			 paragraph or under such section 1497 for the purpose set forth in section
			 2301(c)(4)(D) of the Dodd-Frank Wall Street Reform and Consumer Protection Act
			 (42 U.S.C. 5301 note), at the sole discretion of the State or unit of general
			 local government.
				(2)DefinitionFor purposes of this subsection, the term
			 qualified State has the meaning given such term in section 54G(g)
			 of the Internal Revenue Code of 1986.
				(b)Future
			 grantsSubsection (c) of
			 section 2301 of the Housing and Economic Recovery Act of 2008 (42 U.S.C. 5301
			 note) is amended by adding at the end the following new paragraph:
				
					(5)Prohibition of
				limitation on use for demolitionA qualified State or unit of general local
				government in a qualified State may use all or any portion of any amounts made
				available from a grant under this section for the purpose set forth in
				paragraph (4)(D) of this subsection, at the sole discretion of the State or
				unit of general local government. For purposes of this paragraph, the term
				qualified State has the meaning given such term in section 54G(g)
				of the Internal Revenue Code of
				1986.
					.
			
